FILED
                              NOT FOR PUBLICATION                            DEC 10 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JOGINDER SINGH,                                   No. 11-73757

               Petitioner,                        Agency No. A076-858-121

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Joginder Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence, Sangha v. INS, 103 F.3d
1482, 1487 (9th Cir. 1997), and we deny the petition for review.

      Singh testified that, during both of his arrests, police questioned him about

two recent crimes and Singh’s involvement in them. Substantial evidence supports

the agency’s finding that, even if credible, Singh failed to establish past

persecution or a well-founded fear of future persecution on account of a protected

ground. See Dinu v. Ashcroft, 372 F.3d 1041, 1044-45 (9th Cir. 2004) (record

supported the agency’s finding that police were pursuing legitimate goal of finding

evidence of crime). Accordingly, Singh’s asylum and withholding of removal

claims fail. See id. at 1045.

      Substantial evidence also supports the agency’s denial of CAT relief because

Singh failed to establish it is more likely than not that he will be tortured if

returned to India. See Singh v. Gonzales, 439 F.3d 1100, 1113 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                            2                                      11-73757